Petition for certification granted and the matter is remanded to the sentencing court for its consideration of whether a revision in sentence is warranted on the basis that when defendant was originally sentenced, the court's possible misapprehension that defendant was previously charged with the distribution rather than possession of a controlled dangerous substance was a material factor in defendant’s sentence; and it is further
ORDERED that the sentencing court may consider this matter on the submission of papers by the parties or conduct a hearing or otherwise as it may direct; and it is further
ORDERED that the sentencing court shall enter an appropriate order including its reasons for any revision to defendant’s sentence or, if the court determines that no revision is warranted, its reasons thereto.